                 Case 18-50489-CSS              Doc 317       Filed 01/04/21         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


 In re:                                                               Chapter 11

 MAXUS ENERGY CORPORATION, et al.                                     Case No. 16-11501 (CSS)
                                                                      (Jointly Administered)
                            Debtors.1


 MAXUS LIQUIDATING TRUST,

                            Plaintiff,
                   v.                                                 Adv. Proc. No. 18-50489 (CSS)

 YPF S.A., YPF INTERNATIONAL S.A., YPF
 HOLDINGS, INC., CLH HOLDINGS, INC.,
 REPSOL, S.A., REPSOL EXPLORACIÓN,
 S.A., REPSOL USA HOLDINGS CORP.,
 REPSOL E&P USA, INC., REPSOL
 OFFSHORE E&P USA, INC., REPSOL E&P
 T&T LIMITED, and REPSOL SERVICES CO.,

                            Defendants.


                  CERTIFICATE OF COUNSEL REGARDING STIPULATION
                          EXTENDING BRIEFING SCHEDULE

          The undersigned counsel to Plaintiff Maxus Liquidating Trust (“Liquidating Trust”) hereby

certifies as follows:

          1.      On December 19, 2020, YPF S.A., YPF International S.A., YPF Holdings, Inc.,

and CLH Holdings, Inc. (the “YPF Defendants”), filed the Motion to Disqualify White & Case

LLP as Counsel for the Maxus Liquidating Trust (the “Motion”) [Adv. D.I. 306].

          2.      Pursuant to Local Rule 7007-1(a), the deadline for Plaintiff to file an answering brief



1 The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus International
Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal Company (7425). The
address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas 77042.
              Case 18-50489-CSS         Doc 317        Filed 01/04/21     Page 2 of 2




in response to the Motion is January 4, 2021.

       3.      The Parties agree to extend the deadline for Plaintiff to file an answering brief in

response to the Motion to January 8, 2021.

       4.      A copy of the Stipulation is attached as Exhibit A to the proposed order attached

hereto as Exhibit 1.

       WHEREFORE, the Liquidating Trust respectfully requests that the Court enter the Proposed

Order approving the Stipulation at the Court’s earliest convenience.



   Dated: January 4, 2021                            Respectfully submitted,

                                                     FARNAN LLP

                                                     /s/ Michael J. Farnan
                                                     Brian E. Farnan (Bar No. 4098)
                                                     Michael J. Farnan (Bar No. 5165)
                                                     919 North Market Street, 12th Floor
                                                     Wilmington, DE 19801
                                                     (302) 777-0300
                                                     bfarnan@farnanlaw.com
                                                     mfarnan@farnanlaw.com

                                                     -and-

                                                     WHITE & CASE LLP
                                                     J. Christopher Shore (admitted pro hac vice)
                                                     Thomas MacWright (admitted pro hac vice)
                                                     1221 Avenue of the Americas
                                                     New York, NY 10020
                                                     (212) 819-8200
                                                     cshore@whitecase.com
                                                     tmacwright@whitecase.com

                                                     Attorneys for the Liquidating Trust




                                                 2
